Citation Nr: 1400627	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971, with service in the Republic of Vietnam from September 1970 to July 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO.  

The Board notes that, in his September 2010 Substantive Appeal, the Veteran requested a personal hearing with the Board in Washington, D.C.  The Veteran was scheduled for a Central Office hearing in March 2013, and a January 2013 letter was sent to him notifying him of the hearing.  

The Veteran failed to appear for his hearing, and to the Board's knowledge, he has not submitted any statement regarding his failure to appear or renewing his hearing request.  Thus, the Board will proceed with its review as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's paper claims file, but also the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The Board notes that the Veteran has recently submitted a claim of service connection for prostate cancer.  As that claim has not yet been adjudicated by the RO, it is not before the Board at this time.  


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to colon cancer in service or for many years thereafter.  

2. The claimed colon cancer is not shown to be due to the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam or another event or incident of his period of active duty.  


CONCLUSION OF LAW

The Veteran's disability manifested by colon cancer is not due to his presumed herbicide exposure or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran asserts that his colon cancer was caused by his exposure to Agent Orange during his service in the Republic of Vietnam.  For the following reasons, the Board finds that the evidence of record does not show a relationship between the Veteran's colon cancer and an event or incident of his active service, and thus, service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition to evaluating the Veteran's service connection claim for colon cancer on a direct basis, two presumptions of service connection may apply in this case: a presumption based on chronic disease, and a presumption based on herbicide exposure.  If applicable, these presumptions may aid the Veteran in establishing the required elements for service connection.  Thus, the Board will address them first.  

The Veteran has a current diagnosis of colon cancer, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records are silent for any complaints, finding, or diagnosis of a colon condition.  Furthermore, there is no showing of continuity of symptomatology after discharge.  

The Veteran was diagnosed with colon cancer in 2002, more than 30 years after his separation from service.  He does not assert nor does the evidence show that he has experienced symptoms of colon cancer beginning with his time of his separation from service to the time of his diagnosis.  

Thus, on this record, the presumption of service connection for chronic diseases is not for application in this case.  

To the extent the Veteran served in Vietnam in 1970 and 1971, certain disabilities may be presumptively associated with exposure to herbicides during such service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e) (2011).  

Colon cancer is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309.  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  

In its most recent report, Veterans and Agent Orange: Update 2010, the National Academy of Sciences specifically addressed colon cancer and the reason it is not included on the presumptive list.  See 77 Fed. Reg. 155, 47924-47927 (Aug. 10, 2012) (stating that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and colorectal cancer).    

Based on this determination, the service connection for colon cancer as due to his presumed exposure to herbicides in service cannot be granted.  Id.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus the Board will consider whether the Veteran's service connection claim for colon cancer may be granted on a direct basis.  

The evidence of record shows the Veteran was diagnosed with colon cancer in 2002, and underwent chemotherapy, radiation and a colon resection to treat the cancer.  As the Veteran has established a diagnosis of colon cancer, the first element of his service connection claim on a direct basis is met.  

As noted, the service treatment records do not contain any complaint, finding or diagnosis referable to colon cancer.  The Veteran has not alleged that he suffered from colon cancer or any related condition in service, and there is no other evidence of record to suggest in-service incurrence of the cancer in this case.  

However, the Veteran asserts that he was exposed to herbicides including Agent Orange during his service in Vietnam.  His herbicide exposure is conceded, as his DD Form 214 shows that he served in the Republic of Vietnam from September 1970 to July 1971, and testimony at the September 2008 hearing addressed his service as a military policeman in Vietnam during this period.  

As the Veteran is presumed to have been exposed to herbicides during service, the Board finds that the second element of his service connection claim on a direct basis is met.  

To the extent that Veteran asserts that his colon cancer was caused by his exposure to herbicides including Agent Orange during his service in the Republic of Vietnam, colon cancer is not shown to be due to his presumed herbicide exposure.  He has not submitted any medical opinion or evidence to support his lay assertions that there is a causal relationship between his established herbicide exposure and colon cancer or otherwise to provide a basis for linking the onset of the colon cancer to another event or incident of his service.  

Significantly, the Board notes that the submitted treatment records from the VA Tennessee Valley Health Care System and University Oncology and Hematology noted that the Veteran had a family history of colon cancer and that his mother sadly died from colon cancer at an early age.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a medical disorder in this case or otherwise to render an opinion of any probative weight as to the etiology of the colon cancer because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran, as discussed, has not asserted having persistent or recurrent symptoms of colon cancer since service. There is no showing of the colon cancer until many years after service.  

Because he is not a medical professional with sufficient expertise to offer competent evidence regarding a nexus to service, and his personal opinion regarding the etiology of his colon cancer alone is not sufficient to link its development to service.   See Jandreau, supra.  

Accordingly, as there is no competent evidence of record suggesting a relationship between the Veteran's colon cancer and an event or incident of his active service, the third element of a claim of service connection on a direct basis is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for colon cancer.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for colon cancer.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The February and March 2009 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in June 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board finds that an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service are his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  

As discussed, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of colon cancer is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  

As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination is not warranted.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  


ORDER

Service connection for colon cancer, to include as secondary to herbicide exposure, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


